DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “62” has been used to designate both post filter and filter-diffuser.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Clayton reference (US Patent Publication No. 2018/0073474) in view of the Moredock reference (US Patent Publication No. 2013/0025454).
5.	Regarding claim 1, the Clayton reference discloses:
a machine system (FIG. 1) comprising:
an internal combustion engine system (FIG. 1) including an engine (100), and each of an exhaust conduit (implicit) and an intake conduit (102) fluidly connected to the engine (100);
a siloxane mitigation system (102) including a siloxane trap (206), an air precleaner (202), and a blower;
the siloxane trap (206) being positioned in the intake conduit (102) and including a trap housing (302) and a plurality of adsorbent cartridges (308) positioned fluidly in parallel with one another in the trap housing (FIG. 3) and producing an intake air pressure drop from a trap housing inlet (208) to a trap housing outlet (214);
the air precleaner (202) being positioned upstream of the siloxane trap in the intake conduit (102) (FIG. 2) and including a precleaner housing (FIG. 2—implicit in lines defining box);
the precleaner (202) being positioned upstream of the siloxane trap (206) having a housing inlet (208) to a trap housing outlet (214).
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose a blower, the air precleaner having a debris-ejection port; and the blower structured to blow intake air through the intake conduit to compensate for the intake air pressure drop.
The Moredock reference teaches it is conventional in the art of air inlet systems to provide as taught in [Paragraph 0036] a blower (4), the air precleaner having a debris-ejection port (5, 5’); and the blower being structured to blow intake air through the intake conduit (FIG. 12) to compensate for the intake air pressure drop from the inlet to the outlet [Paragraph 0036].  Such configurations/structures would allow a more compact air precleaner [Paragraph 0015].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes a blower, the air precleaner having a debris-ejection port; and the blower structured to blow intake air through the intake conduit to compensate for the intake air pressure drop, as clearly suggested and taught by the Moredock reference, in order to allow a more compact air cleaner [Paragraph 0015].  
6.	Regarding claim 2, the Clayton reference further discloses:
a frame (FIG. 1);
ground-engaging propulsion elements coupled to the frame [Paragraph 0016--implicit in explicit disclosure of earth-moving machines];
a machine housing including an engine compartment (FIG. 1); and
the trap housing is positioned externally to the machine housing (FIG. 1—the trap housing would be located inside (102) of (FIG. 1) and therefore would be located external to the machine housing).
7.	Regarding claim 3, the Clayton reference further discloses:
the precleaner housing is mounted to the machine housing (FIG. 1—102 is illustrated in (FIG. 2) and includes the precleaner and therefore its mounted to the machine housing).
The Moredock reference teaches it is conventional in the art of air inlet systems to provide as taught in [Paragraph 0036] wherein the blower is integrated with the air precleaner and includes a motor, and a fan positioned in the air precleaner housing (FIG. 5) [Paragraph 0036].  Such configurations/structures would allow a more compact air precleaner [Paragraph 0015].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes wherein the blower is integrated with the air precleaner and includes a 
motor, and a fan positioned in the air precleaner housing, as clearly suggested and taught by the Moredock reference, in order to allow a more compact air cleaner [Paragraph 0015].  
8.	Regarding claim 4, the Clayton reference further discloses:
a filter (202) positioned between the plurality of adsorbent cartridges (308) and the intake (FIG. 2).  
The Clayton reference discloses the invention as essentially claimed.  The Clayton reference fails to disclose when the filter includes a filter-diffuser and a blower.  
The Moredock reference teaches it is conventional in the art of air inlet systems to provide as taught in (FIG. 4) the precleaner includes a filter-diffuser (23) and a blower (4) (FIG. 4).  Such configurations/structures would allow a more compact air precleaner [Paragraph 0015].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes wherein the filter includes a filter-diffuser and a blower, as clearly suggested and taught by the Moredock reference, in order to allow a more compact air cleaner [Paragraph 0015].  
9.	Regarding claim 5, the Clayton reference further discloses:
wherein each of the plurality of adsorbent cartridges (308) includes a siloxane adsorbent media (310) and a cartridge frame (312) releasably supported in the trap housing (FIG. 3).
10.	Regarding claim 6, the Clayton reference further discloses:
wherein the plurality of adsorbent cartridges (308) each include a first incoming air side (FIG. 6) formed by a first perforated side wall (P) (FIG. 6), and a second incoming air side 
positioned opposite to the first incoming air side (FIG. 6) and formed by a second perforated side wall (P) (FIG. 6) [Paragraphs 0019-0020].
11.	Regarding claim 7, the Clayton reference further discloses:
wherein each of the cartridge frames has a rectangular configuration and includes a leading peripheral edge, a trailing peripheral edge, and longitudinal peripheral edges (FIG. 3).
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose the siloxane mitigation system further includes air seals fluidly sealing between the longitudinal peripheral edges and the trap housing.
The examiner takes Official Notice that it is well known in the art of fluid treatment to have air filter cartridges having air seals around the edges for the purpose of providing an airtight fit.
12.	Regarding claim 8, the Clayton reference further discloses:
wherein the trap housing has a box configuration including an access door movable between an open configuration, and a closed configuration, and wherein the device seals between the access door and the cartridge frames when the access door is in the closed configuration [Paragraph 0026].
The examiner takes Official Notice that it is well known in the art of fluid treatment to have air filter cartridges having air seals around the edges for the purpose of providing an airtight fit.
13.	Regarding claim 13, the Clayton reference discloses:
a method of operating a machine system (FIG. 1—the machine system of (FIG. 1) operates) comprising:
feeding intake air through a siloxane trap (206) in an intake conduit (102) fluidly connected to an engine (100) in the machine system (FIG. 2);
trapping siloxanes in the intake air in a plurality of adsorbent cartridges positioned fluidly in parallel with one another in the siloxane trap [Paragraph 0019];
protecting a siloxane adsorbent media in the plurality of adsorbent cartridges from contamination at least in part by precleaning the intake air in an air precleaner (202) positioned upstream of the siloxane trap in the intake conduit;
reducing a pressure of the intake air based on the feeding of the intake air through the siloxane trap (FIG. 2—implicit); and
feeding the intake air from the siloxane trap through the intake conduit to the engine (FIG. 2).
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose increasing a pressure of the intake air at the air precleaner so as to compensate for the reduction in pressure.
The Moredock reference teaches it is conventional in the art of air inlet systems to provide as taught in [Paragraph 0036] an air precleaner having a blower (4) being structured to increase a pressure of the intake air through so as to compensate for the intake air pressure drop [Paragraph 0036].  Such configurations/structures would allow a more compact air precleaner [Paragraph 0015].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes an air precleaner having a blower being structured to increase a pressure of the intake air through so as to compensate for the intake air pressure drop, as 
clearly suggested and taught by the Moredock reference, in order to allow a more compact air cleaner [Paragraph 0015].  
14.	Regarding claim 14, the Clayton reference further discloses:
flowing air into a siloxane trap (FIG. 2).
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose wherein the precleaning of the intake air includes expelling debris removed from the intake air with the air precleaner; and increasing of the pressure of the intake air includes increasing the pressure of the intake air by blowing the precleaned intake air using a blower of the air precleaner.
The Moredock reference teaches it is conventional in the art of air inlet systems to provide as taught in [Paragraph 0036] wherein the precleaning of the intake air includes expelling debris removed from the intake air with the air precleaner; and increasing of the pressure of the intake air includes increasing the pressure of the intake air by blowing the precleaned intake air using a blower of the air precleaner [Paragraph 0036].  Such configurations/structures would allow a more compact air precleaner [Paragraph 0015].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes wherein the precleaning of the intake air includes expelling debris removed from the intake air with the air precleaner; and increasing of the pressure of the intake air includes increasing the pressure of the intake air by blowing the precleaned intake air using 
a blower of the air precleaner, as clearly suggested and taught by the Moredock reference, in order to allow a more compact air cleaner [Paragraph 0015].  
15.	Regarding claim 15, the Clayton reference further discloses:
wherein the feeding of the intake air through the siloxane trap further includes impinging the intake air upon opposite incoming air sides formed by perforated side walls of each of the cartridges (FIG. 5); and
the trapping of siloxanes in the intake air further includes trapping the siloxanes in a siloxane adsorbent media trapped between the perforated side walls of each of the cartridges [Paragraph 0019-0020].
16.	Regarding claim 18, the Clayton reference discloses:
a siloxane mitigation system for a machine system (FIG. 2) comprising:
a siloxane trap (206) including a trap housing (302) having a trap housing inlet (304), a trap housing outlet (306), and a plurality of adsorbent cartridges (308) positioned fluidly in parallel between the trap housing inlet and the trap housing outlet (FIG. 3);
an air precleaner (202) fluidly connected to the trap housing inlet (FIG. 2) and including a precleaner housing (FIG. 2) having a debris-ejection port;
the precleaner positioned upstream of the trap housing inlet (FIG. 2); and
an intake conduit (102) formed in part by each of the siloxane trap (206) and the air precleaner (202), and including an upstream segment (FIG. 3—the segment illustrated from (208) up towards the intake air inlet) extending from the siloxane trap to an intake air inlet, and a downstream segment (FIG. 3—the segment illustrated from (214) towards the intake outlet that connects to the engine) extending from the siloxane trap to an intake air outlet structured to fluidly connect to an engine in the machine system (FIG. 3).
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose the precleaner having a blower, the precleaner structured to blow intake air to compensate for a pressure drop.  
The Moredock reference teaches it is conventional in the art of air inlet systems to provide as taught in [Paragraph 0036] an air precleaner having a blower (4) being structured to blow intake air to compensate for a pressure drop [Paragraph 0036].  Such configurations/structures would allow a more compact air precleaner [Paragraph 0015].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes an air precleaner having a blower being structured to blow intake air to compensate for a pressure drop, as clearly suggested and taught by the Moredock reference, in order to allow a more compact air cleaner [Paragraph 0015].  
17.	Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Clayton reference in view of the Moredock reference and further in view of the Osswald reference (WO 2015/062723).
18.	Regarding claim 9, the Clayton reference further discloses:
wherein the first perforated side wall and the second perforated side wall are each formed by a screen [Paragraph 0019-0020—the walls formed with the multiple pores “P” can be 
considered screens], and the siloxane adsorbent media trapped between the screens in the respective cartridge (implicit).
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose that the siloxane adsorbent media includes granules.  
The Osswald reference teaches it is conventional in the art of filter material for removing siloxanes to provide as taught in [Paragraph 0022 of the Description] that siloxane adsorbent media can include granules [Paragraph 0022 of the Description].  Such configurations/structures would allow for the removal of siloxanes from a gas [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes that the siloxane adsorbent media includes granules, as clearly suggested and taught by the Osswald reference, in order to allow for the removal of siloxanes from a gas [Abstract].
19.	Regarding claim 20, the Clayton reference further discloses:
wherein the plurality of adsorbent cartridges each include a first incoming air side formed by a first perforated side wall (FIG. 6) (P), a second incoming air side positioned opposite to the first incoming air side and formed by a second perforated side wall (P) (FIG. 6), a cartridge frame (312) supporting the first perforated side wall and the second perforated side wall (FIG. 
6), and media trapped between the first perforated side wall and the second perforated side wall [Paragraph 0019-0020]; and
the siloxane trap further fluidly sealing between the cartridge frames and the trap housing [Paragraph 0026].
The Clayton reference discloses the invention as essentially claimed.  However, the Clayton reference fails to disclose using air seals and granular siloxane adsorbent material. 
The examiner takes Official Notice that it is well known in the art of fluid treatment to have air filter cartridges having air seals around the edges for the purpose of providing an airtight fit.
The Osswald reference teaches it is conventional in the art of filter material for removing siloxanes to provide as taught in [Paragraph 0022 of the Description] that siloxane adsorbent media can include granules [Paragraph 0022 of the Description].  Such configurations/structures would allow for the removal of siloxanes from a gas [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Clayton reference, such that the system further includes that the siloxane adsorbent media includes granules, as clearly suggested and taught by the Osswald reference, in order to allow for the removal of siloxanes from a gas [Abstract].
20.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Clayton reference in view of the Moredock reference and further in view of the Kanemitsu reference (JPH05026027A) and further in view of the Clayton ‘689 reference (US Patent Publication No. 2017/0175689).  
21.	Regarding claim 10, the Clayton reference fails to disclose:
	a trap performance sensor exposed to exhaust in the exhaust conduit and structured to produce a trap performance signal indicative of silicate accumulation in an aftertreatment device.
The Kanemitsu reference teaches it is conventional in the art of purifying gas to provide as taught in the [Abstract] a trap performance sensor (5) exposed to exhaust in the exhaust conduit (implicit) [Abstract].  Such configurations/structures would allow for the cleaning of a contaminated trap [Abstract].
The combination of the Clayton, Moredock, and Kanemitsu reference teach the invention as essentially claimed.  However, the modified Clayton reference fails to disclose a sensor structured to produce a trap performance signal indicative of silicate accumulation in an aftertreatment device.
The Clayton ‘689 reference teaches it is conventional in the art of mitigating siloxane in engines to provide as taught in [Paragraph 0024] a sensor structured to produce a trap performance signal indicative of silicate accumulation in an aftertreatment device (126) [Paragraph 0024].  Such configurations/structures would allow for an appropriate timing of regeneration of the siloxane absorber [Paragraph 0024].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Clayton reference, such that the method further includes a trap performance sensor exposed to exhaust in the exhaust conduit and structured to produce a trap performance signal indicative of silicate accumulation in an aftertreatment device, as clearly suggested and taught by the Kanemitsu reference and the 
Clayton ‘689 reference, in order to allow for the cleaning of a contaminated trap [Abstract] and allow for an appropriate timing of regeneration of the siloxane absorber [Paragraph 0024].   
22.	Regarding claim 11, the Clayton reference fails to disclose:
	wherein the trap performance sensor includes a pressure sensor, and further comprising an alert device structured to produce an operator-perceptible servicing alert based on the trap performance signal.  
The Kanemitsu reference teaches it is conventional in the art of purifying gas to provide as taught in the [Abstract] a trap performance sensor (5) includes a pressure sensor (5).  Such configurations/structures would allow for the cleaning of a contaminated trap [Abstract].
The combination of the Clayton, Moredock, and Kanemitsu reference teach the invention as essentially claimed.  However, the modified Clayton reference fails to disclose an alert device structured to produce an operator-perceptible servicing alert based on the trap performance signal.
The examiner takes Official Notice that it is well known in the art of system monitoring to use alerts structured to produce an operator-perceptible servicing alert based on the performance of a component for the purpose of determining a system parameter.  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Clayton reference, such that the method further includes wherein the trap performance sensor includes a pressure sensor, and further comprising an alert device structured to produce an operator-perceptible servicing alert 
based on the trap performance signal, as clearly suggested and taught by the Kanemitsu reference, in order to allow for the cleaning of a contaminated trap [Abstract].
23.	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Clayton reference in view of the Moredock reference and further in view of the Kanemitsu reference.
24.	Regarding claim 16, the Clayton reference fails to disclose:
sensing a pressure of exhaust in an exhaust conduit fluidly connected to the engine, and producing a trap performance signal based on the sensed pressure of the exhaust.
The Kanemitsu reference teaches it is conventional in the art of purifying gas to provide as taught in the [Abstract] sensing a pressure of exhaust (via sensor 5) in an exhaust conduit (implicit) fluidly connected to the engine (Figure), and producing a trap performance signal based on the sensed pressure of the exhaust [Abstract].  Such configurations/structures would allow for the cleaning of a contaminated trap [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Clayton reference, such that the method further includes sensing a pressure of exhaust in an exhaust conduit fluidly connected to the engine, and producing a trap performance signal based on the sensed pressure of the 
exhaust, as clearly suggested and taught by the Kanemitsu reference, in order to allow for the cleaning of a contaminated trap [Abstract].  
25.	Regarding claim 17, the Clayton reference fails to disclose:
outputting an operator-perceptible servicing alert based on the trap performance signal.
The examiner takes Official Notice that it is well known in the art of system monitoring to use an alert to indicate to the operator that an event has occurred for the purpose of determining performance of a system component. 
26.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Clayton reference in view of the Moredock reference and further in view of the Kanemitsu reference.
27.	Regarding claim 19, the Clayton reference fails to disclose:
a trap performance sensor structured to produce a trap performance signal that is indicative of silicate accumulation in an aftertreatment device for the engine; and
an alert device structured to output an operator-perceptible servicing alert based on the trap performance signal.  
The Clayton ‘689 reference teaches it is conventional in the art of mitigating siloxane in engines to provide as taught in [Paragraph 0024] a trap performance sensor structured to produce a trap performance signal that is indicative of silicate accumulation in an aftertreatment device for the engine (126) [Paragraph 0024].  Such configurations/structures would allow for an appropriate timing of regeneration of the siloxane absorber [Paragraph 0024]. 
The examiner takes Official Notice that it is well known in the art of system monitoring to use an alert device structured to output an operator-perceptible servicing alert based on the performance of a component for the purpose of monitoring system parameters.   
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Clayton reference, such that the method further includes a trap performance sensor exposed to exhaust in the exhaust conduit and structured to produce a trap performance signal indicative of silicate accumulation in an aftertreatment device, as clearly suggested and taught by the Kanemitsu reference and the Clayton ‘689 reference, in order to allow for the cleaning of a contaminated trap [Abstract] and allow for an appropriate timing of regeneration of the siloxane absorber [Paragraph 0024].   
Allowable Subject Matter
28.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747